Citation Nr: 0408906	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  98-01 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right ankle for 
the period from March 6, 1995, through June 30, 1998.

2.  Entitlement to an evaluation in excess of 20 percent for 
degenerative joint disease of the right ankle, effective July 
1, 1998.

3.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1969 to 
December 1971 and from September to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the 
Regional Office (RO).  In that rating action, the RO, in 
pertinent part, granted service connection for degenerative 
joint disease of the left knee and right ankle.  The RO 
assigned a 10 percent evaluation for each of these 
disabilities, effective March 6, 1995.  The veteran disagreed 
with the ratings assigned by the RO.  Subsequently, based on 
the receipt of additional evidence, the RO, in a rating 
decision dated in May 1999, increased the evaluation assigned 
for the veteran's service-connected right ankle disability to 
20 percent, effective July 1, 1998.

This case was previously before the Board in April 2000, at 
which time it was remanded for additional development of the 
record.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  The Department of Veterans 
Affairs (VA) will notify you if further action is required on 
your part.


REMAND

The veteran asserts that a higher rating is warranted for his 
left knee and right ankle disabilities.  A private physical 
therapy report dated in April 1995 reveals that the veteran 
had sustained a fracture of his right lateral malleolus the 
previous month.  It was reported that he had been seen at 
"UMC" in March for X-ray studies, and that he had been 
referred by Jeffrey Cichon, M.D.  In this regard, the Board 
acknowledges that some records from Dr. Cichon have already 
been associated with the claims folder, but it does not 
appear that any treatment records following this fracture 
have been obtained.  

In addition, during the hearing in September 2003, the 
veteran testified that he had been treated at the VA 
orthopedic clinic for his left knee and/or his right ankle 
approximately two weeks after the VA examination that was 
conducted in January 2003.  This report is not of record.  

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all health care providers, 
VA and non-VA, from which he has received 
evaluation or treatment for his right 
ankle and left knee disabilities.  With 
authorization from the veteran, the RO 
should obtain the records identified by 
the veteran, in addition to copies of all 
treatment records from Dr. Cichon 
following the right ankle fracture in 
March 1995, through June 1998, as well as 
the records from "UMC." 

2.  The RO should also obtain the VA 
outpatient treatment records from the VA 
medical facility in Temple, Texas since 
January 2003 concerning his left knee and 
right ankle.  

3.  Following this, based on a review of 
the record and the evidence received, any 
additional action considered necessary, 
including scheduling VA examinations 
should be undertaken.  If VA examinations 
are scheduled, the veteran's claims file 
should be made available for the 
examiners review. 

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



			
	SHANE A. DURKIN	ROBERT E. SULLIVAN 
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals


	                     
______________________________________________
	STEVEN L. COHN 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


